FILED
                               NOT FOR PUBLICATION                          DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MAYRA CAROLINA GARCIA, aka                         No. 09-70729
Sabrina Michelle Garcia; et al.,
                                                   Agency Nos. A098-953-391
               Petitioners,                                    A098-953-392
                                                               A098-953-393
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Mayra Carolina Garcia and her daughters, Vivian Marcela Rivera

Garcia and Katherine Vanessa Rodriguez Garcia, natives and citizens of El

Salvador , petition for review of a Board of Immigration Appeals order dismissing

their appeal from an immigration judge’s (IJ) decision denying their application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal and protection under the Convention Against

Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition

for review.

      Petitioners contend the Board denied them due process by failing to address

a country report supporting their claim that women and children are mistreated in

El Salvador. There is no clear evidence to rebut the presumption that the Board

considered the evidence in the record. See Kohli v. Gonzales, 473 F.3d 1061, 1068

(9th Cir. 2007). Regardless, the Board denied relief based on a failure to establish

a nexus to a protected ground, and the country report is not relevant to that

determination.

      We decline to address petitioner’s unexhausted contention that the IJ did not

comply with 8 C.F.R. § 1208.11 by failing to send a copy of the asylum application

to the Department of State for review. Ontiveros-Lopez v. INS, 213 F.3d 1121,

1124 (9th Cir. 2000) (declining to consider a claim that Board did not have first

opportunity to consider).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-70729